Title: Oliver Whipple to Thomas Jefferson, 29 March 1810
From: Whipple, Oliver
To: Jefferson, Thomas


          
            
              Respected Sr
               
                     Georgetown 
                      March 29th 1810.
            
            You will pardon me for persuing you into the Shades of retirement: I do not wish to disturb your Repose; but to bring to your recollection, that there is a person now resident here (whose signature you will remember) who, tho’ he has no demands for the fullfilment of any specific promises, during your late administration, has some claims on your Friendship, and Generosity. 
		  You will certainly remember the recommendations given of the undersigned by the late Governor Fenner of Rhode Island as well as by Judge Foster, and Col Gardiner of that State; (all Members of Congress, while you was in administration, at Washington.)
			 You will also recollect the Letters transmitted to you, wrote by Major Allen late of our Revolutionary Army, from Rhode Island; acknowledging the promptitude, and Exertions of my Services in your Administration;
			 as well as the numerous Communications, made thro’ the Attentions of
			 my
			 late Friend Col Knight, wherin you could not, but be informed of the imense Labour, 
                  and voluminous
			 writings in favour of the
			 republican Cause in general in that State, and of your particular Administration, against the groundless & calumnious Charges of your active Enemies.
			 And you will, (I have no
			 doubt)
			 remember
			 my
			 auxilliary Efforts, in aid of your Measures, taken at that Time, in a Manuscript Phamphlet, on the Subject of the spanish Spoilations, in answer to Jared Ingersol & others, of which you was pleased to express to me by note your full approbation. This steady Tenor of Conduct, Thro the whole of your Administration, has lost me the former
			 Friendship of a number of my near relations, who have been, and still are,
			 high in the Ranks of Feoderalism. I am now at Georgetown, near the City, where I have been since the Commencement of the present Sessions. I bro’t no letters to Presedent Madison, but only to the Heads of the War, and post office departments, from the late Minister of war Mr Dearborn; but nothing is yet done for me; I do Sr most ardently wish that some appointment may take place in my native State Rhode Island, where my Family are now destined: 
                  I have no
			 Suspicions of the Want of Friendship or attention in Mr Eustis or Mr Granger; but could you find a Freedom to address a
			 letter (as I bro’t none to the Presedent) to give him Information of my exertions in the Cause of Government, at the same Time soliciting and recommending me to his Notice, when any Thing honorary may occur, in that State or Massachusetts, I shall feel grateful, and it will in some Measure compensate for the many Sneers, hard Looks, and Rebuffs, I have received, for vindicating your honour, Administration, and the Principles
			 of Republicanism. I am Sr with the highest Consideration your most obedient and humble Servant.
            
              Oliver
              Whipple
          
          
            PS. If you shall be pleased to write the Presedent, on this Subject, pray inclose it to me, at Georgetown, I wish it before Congress rises which will take Place about 23d Instant
          
        